Littlejohn, Justice:
Deloris Johnson, respondent, filed her petition in the Charleston County Family Court, stating that Richard Robinson, the appellant, was the father of her two children and reciting that he had admitted the paternity to his own parents. She alleged that he had been contributing forty-five dollars ($45.00) every two weeks for their support. The *663prayer for relief asked the court to direct him to pay sixty dollars ($60.00) biweekly.
The respondent and the appellant appeared in court without an attorney. The petition had been drawn by a court employee. No return was filed by the appellant, and no record was made of the proceedings.
The judge issued his order, declaring the appellant to be the father of the two children and ordering the appellant to pay ninety dollars ($90.00) biweekly, which was thirty dollars ($30.00) more than the prayer for relief in the petition.
Thereafter, both parties employed counsel. This appeal ensued.
The appellant alleges that the court erred in granting more relief than was sought, in failing to make up a record sufficient to enable this Court to review the lower court order, and in failing to set out the salient facts upon which the relief is granted, as required by Rule 13 of the Rules of Practice and Procedure in the Family Court.
We are of the opinion that all exceptions must be sustained. The case is remanded to the Family Court of Charleston County for the purpose of hearing the matter de novo, with leave to the respondent ta amend her petition and leave to the appellant to file a return.
Reversed and remanded.
Lewis, C. J., and Ness, Rhodes and Gregory, JJ., concur.